    Case: 1:19-cv-05170 Document #: 36 Filed: 10/15/19 Page 1 of 2 PageID #:138




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CASSANDRA GESKE, on behalf of herself
and all others similarly situated,

              Plaintiff,                                  Case No. 1:19-cv-05170

       v.                                             H ONORABLE STEVEN C. SEEGER

PNY TECHNOLOGIES, INC.,

              Defendant.

   NOTICE OF CORRECTED “EXHIBIT A” FOR THE MEMORANDUM OF LAW
         IN SUPPORT OF DEFENDANT PNY TECHNOLOGIES, INC.’S
       MOTION TO DISMISS PLAINTIFF’S CLASS ACTION COMPLAINT

       PLEASE TAKE NOTICE that Exhibit A for the Memorandum of Law in Support of

Defendant PNY Technologies, Inc.’s Motion to Dismiss Plaintiff’s Class Action Complaint (ECF

No. 34-2) was filed in error. Accordingly, Defendant PNY Technologies, Inc. hereby files this

Notice of Corrected Exhibit A for the Memorandum of Law in Support of Defendant PNY

Technologies, Inc.’s Motion to Dismiss Plaintiff’s Class Action Complaint.

       Dated: October 15, 2019                      Respectfully submitted,

                                            By: /s/Ronald Y. Rothstein
                                                  RONALD Y. ROTHSTEIN
                                                  SEAN H. S UBER
                                                  A MELIA R G ARZA-M ATTIA
                                                  WINSTON & STRAWN LLP
                                                  35 West Wacker Drive
                                                  Chicago, IL 60601-9703
                                                  Phone: (312) 558-5600
                                                  Fax: (312) 558-5700
                                                  RRothste@winston.com
                                                  SSuber@winston.com
                                                  AGarzaMattia@winston.com

                                                    Counsel for Defendant
                                                    PNY Technologies Inc.


                                              -1-
    Case: 1:19-cv-05170 Document #: 36 Filed: 10/15/19 Page 2 of 2 PageID #:138




                              CERTIFICATE OF SERVICE

       I, Ronald Y. Rothstein, an attorney, hereby certify that I caused a copy of the foregoing

document to be served by electronic means on all Electronic Filing Users of record, on October

15, 2019, and that all parties required to be served have been served.



                                                                          /s/Ronald Y. Rothstein
                                                                            Ronald Y. Rothstein




                                                -2-
